902 F.2d 18
UNITED STATES of America, Plaintiff-Appellee,v.Ronald R. REWALD, Defendant-Appellant.
No. 85-1353.
United States Court of Appeals,Ninth Circuit.
May 15, 1990.

Before ALARCON, HALL and KOZINSKI, Circuit Judges.

ORDER

1
The opinion filed November 13, 1989, 889 F.2d 836 (9th Cir.1989), is hereby amended as follows:


2
The first sentence of footnote 20 shall read "Tamanaha and Levine had several run-ins with the district judge during trial, and he even cited them for contempt because of certain behavior, although all contempt charges against the two attorneys were later dismissed."